IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 29, 2009
                                     No. 08-50985
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

KENYATTA ONEIL,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 5:05-CR-329-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Kenyatta Oneil in an
appeal of the denial of his motion to reduce his sentence under 18 U.S.C. § 3582
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Oneil has filed a response. Our independent
review of the record, counsel’s brief, and Oneil’s response discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                             No. 08-50985

and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2. Oneil’s motion for
appointment of new counsel is DENIED.




                                   2